DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-10 & 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a wagering contract, which is a fundamental economic practice of long standing. This is a method of organizing human activity and, thus, an abstract idea. Merely excising the references to wagering from the preamble of the claims does not change the fact that the claims (interpreted in light of the specification) are drawn to a method of forming a wagering contract.
In addition, can be performed by a human using pen and paper. (The claimed use of a generic computer for entering user input data does not change this analysis.)  The claims are drawn to a method of gathering data, making calculations based on that data, and displaying the results of the calculations. This is abstract.
This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mobile device, and computer are generic computers. See ¶ 0068 of Applicant’s specification which discloses in pertinent part:
[0068] …The server can offer a number of software as a service managed services such as, user interface service, risk management service, compliance, pricing and trading service, IT support of the technology platform, business applications, game configuration, state based integration, fantasy sports connection, integration to allow the joining of social media, as well as marketing support services that can provide engaging promotions to the user, at element 110. …A user device such as a computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices. I/O devices may be present in the computing device. Input devices may include keyboards, mice, trackpads, trackballs, touchpads, touch mice, multi-touch touchpads and touch mice, microphones, multi-array microphones, drawing tablets, cameras, single-lens reflex camera (SLR), digital SLR (DSLR), CMOS sensors, accelerometers, infrared optical sensors, pressure sensors, magnetometer sensors, angular rate sensors, depth sensors, proximity sensors, ambient light sensors, gyroscopic sensors, or other sensors. Output devices may include video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, and 3D printers. Devices may include a combination of multiple input or output devices, including, e.g., Microsoft KINECT, Nintendo Wiimote for the WIT, Nintendo WII U GAMEPAD, or Apple IPHONE. Some devices allow gesture recognition inputs through combining some of the inputs and outputs. Some devices provide for facial recognition which may be utilized as an input for different purposes including authentication and other commands. Some devices provides for voice recognition and inputs, including, e.g., Microsoft KINECT, SIRI for IPHONE by Apple, Google Now or Google Voice Search.

Since the Alice decision, it has been clear that the implementation of abstract ideas on generic computers is not patent-eligible.
Note that having a player enter data into a generic computer (i.e., mobile device) and checking it against a database of correct answers to generate a percentage of correct responses is merely using a generic computer (or generic computers connected by a generic network) to perform normal data processing functions. So is determining that the average exceeds a threshold.
For instance, long before computers were used, students took tests. The teacher graded the responses by comparing them to a list (database) of the correct answers. The teacher then computed the percentage of correct responses, and assigned a letter grade based on the calculated percentage exceeding a threshold. (If the percentage was 90 or above, the student got an A. A percentage of 80 through 89.99 earned the student a B – and so on.) This procedure is commonplace and long precedes the computer era.
Simply put, there is nothing in the amendments that is in any way out of the ordinary realm of generic computer functions. Additionally, the entire method can be performed by a human using pen and paper. This cannot reach the eligibility threshold.
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 27 October 2022 have been fully considered but they are not persuasive. 
Applicant again makes the argument that because the draftsman has stripped the word “wager” from the claims, then it cannot be considered to have anything to do with wagering. This is unpersuasive.
First of all, claims are interpreted in light of the specification. The specification makes it clear that this invention is a method of forming wagering contracts. Secondly, the claims themselves talk in terms of presenting bets to the user. Is Applicant actually arguing that bets are presented to the user but the user cannot do anything with the bets? Figure 5, 522 says otherwise. Furthermore, many of the claims (at least 14-19) describe the game as a “betting game.” How can it possibly be considered to be a “betting game” if no bets are made?
It is clear from the specification and the claims that this invention is drawn to creating betting contracts. While the claims do not use the words “betting contracts,” the claims clearly are determining the terms for such a contract. 
But even if we gave credence to Applicant arguments, the claims would still be ineligible. If we discount the idea that the claims are part of a “betting game,” all the claimed invention does is gather data, process it, and display a result. This is similar to the invention in Electric Power Group v. Alstom. The courts have held that such inventions cannot be patent-eligible.
Applicant argues that because the claims recite actual generic computer hardware, it cannot be considered a mental process. This is not persuasive. In this case, the “mobile device” is a generic computer that essentially acts as a sheet of paper. It is used to provide input into the system just as a piece of paper would provide input to a person grading a test. Providing user input is a normal function of a computer.
Applicant argues that the “mobile device” is a “particular device.” This contradicts the Applicant’s disclosure. First of all, it should be noted that Applicant’s specification does not describe using a “mobile device” to make responses to questions or prompts. It describes a “user device” as having this function. It also makes it clear that the “user device” is a generic computer that can include devices that may be interpreted as “mobile.”  (¶ 0068 -- A user device such as a computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices.) From the specification, it is clear that the “mobile device” is not a “particular machine.” Instead, it is a generic computer in a mobile form-factor.
Applicant argues that the user interface is improved by showing bets and odds based on the user’s average score on the knowledge test. But this is not a technical improvement to user interfaces. No technology is improved. Simply determining what data to output based on user input is not a technical improvement. It is a basic computer function.
Applicant argues that paragraph 0068 does not admit that the computers used are “routine, well-known, and conventional.” But paragraph 0068 shows without the least doubt that the computers used to implement the claimed invention are generic. And, as the rejection points out, since the Alice decision, using generic computers to implement an abstract idea is not eligible under §101 without “significantly more.” This citation to Alice meets the Berkheimer requirements.
For these reasons, the rejection under §101 is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799